NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RANDOLPH CREWS,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2010-5151
Appeal from the United States Court of Federal
Claims in case no. 08-CV-068, Senior Judge Bohdan A.
Futey.
ON MOTION
ORDER
Rando1ph Crews moves for leave to proceed in forma
pauperis The court treats Crews’ submission as a motion
for reconsideration of the c0urt's order dismissing this
appeal for failure to pay the filing fee.
Upon consideration thereof
IT ls ORDERED THAT:

IN RE R&R INVESTORS 2
notice of appeal. A.F.T.E.R. Incorporated et al.
(A.F.T.E.R.) and the United States each respond.
In the Court of Federal Claims, 116 property owners,
including R&R, filed suit alleging Tucker Act claims.
R&R is a partnership, and the petitioners are former
partners who assert that they, not the current partners of
R&R, are the owners of the Tucker Act claims. ln l\/lay
2007, the parties entered into a settlement agreement
covering the outstanding claims in this case. At R&R’s
request, the Court of Federal Claims suspended proceed-
ings pending disposition of an interpleader action that
was filed in Minnesota state court to determine issues of
state partnership law and entitlement to the settlement
proceeds. The Minnesota state district court ruled that
the current partners are entitled to the proceeds, and the
Minnesota Court of Appeals affirmed Faegre & Ben.son.,
LLP v. R&R Irwestors, 772 N.W. 2d 846 (lVlinn. App.
2009). The United States and R&R filed a stipulation of
dismissal and the Court of Federal Claims dismissed the
complaint. Hogenson filed a motion to vacate and for
reconsideration, which the Court of Federal Claims de-
nied. Hogenson now petitions for a writ of mandamus to
direct the Court of Federal Claims to vacate the stipula-
tion of voluntary dismissal, grant Hogenson’s motion to
vacate and for reconsideration, rule on Hogenson’s motion
to substitute counsel, rule on Hogenson’s motion for leave
to intervene, and file Hogenson’s notice of appeal.
The writ of mandamus is available in extraordinary
situations to correct a clear abuse of discretion or usurpa-
tion of judicial power. In re Calrnar, Inc., 854 F.2d 46-1,
464 (Fed. Cir. 1998). A party seeking a writ bears the
burden of proving that it has no other means of obtaining
the relief desired, Mallard v. U.S. Dist. Ct. for S. Dist. of
Iowa, 490 U.S. 296, 309 (1989), and that the right to
issuance of the writ is "clear and indisputable,” Allied